UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6964



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NATHANIEL MICHAEL STOKELY, a/k/a Jemar Abrams,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-91-466-A, CA-96-471-AM)


Submitted:   November 6, 1997          Decided:     November 25, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel Michael Stokely, Appellant Pro Se. Michael Edward Rich,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Stokely, Nos. CR-91-466-A; CA-96-471-AM
(E.D. Va. July 15, 1997). See Lindh v. Murphy, 521 U.S. ___, 65
U.S.L.W. 4557 (U.S. June 23, 1997) (No. 96-6298). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2